IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00016-CR

SAUL SANCHEZ-CARRIZALES,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. D39396-CR


                           MEMORANDUM OPINION


       Appellant, Saul Sanchez-Carrizales, appealed the trial court’s judgment of

conviction. He now moves to dismiss the appeal and requests the prompt issuance of

this Court’s mandate. Appellant and his attorney have signed the request. See TEX. R.

APP. P. 42.2(a).

       Appellant’s motion to dismiss is granted, and this appeal is dismissed. However,

because there is no indication in the motion that the State agrees to or there is good cause

for the early issuance of the Court’s mandate as required by Rule 18.1(c), that request is
denied in part and granted in part. See TEX. R. APP. P. 18.1(c) (“The mandate may be

issued earlier if the parties so agree, or for good cause on the motion of a party.”). While

the immediate issuance of the mandate with the opinion and judgment is denied, the

Clerk of this Court is ordered to issue the mandate in this proceeding on February 10,

2021, unless the State timely files an objection to the early issuance thereof.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Motion to dismiss appeal granted
Motion to issue mandate denied in part and granted in part
Opinion delivered and filed February 3, 2021
Do not publish
[CR25]




Sanchez-Carrizales v. State                                                           Page 2